In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-21-00053-CR


                  AUTRY MADISON CAMPOS-DOWD, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                   Randall County, Texas
               Trial Court No. 29,545-A, Honorable Dan L. Schaap, Presiding

                                      April 15, 2021
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Appellant, Autry Madison Campos-Dowd, attempts to appeal the trial court’s

judgment adjudicating her guilty of the offense of assault on a family or household

member. We dismiss the appeal for want of jurisdiction.

      Appellant was sentenced on November 2, 2020. Because appellant did not file a

motion for new trial, her notice of appeal was due within thirty days after sentence was

imposed, i.e., by December 2, 2020. See TEX. R. APP. P. 26.2(a)(1). Appellant filed a

notice of appeal on March 19, 2021.
       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, an appellate court has no option but to dismiss the

appeal for want of jurisdiction. Id.

       The State has filed a motion to dismiss the untimely appeal. In response, appellant

states that she mistakenly failed to include this cause in her notice of appeal filed in a

separate case and requests permission to file an out-of-time appeal. This court has no

authority to grant her request, however. That authority rests with the Court of Criminal

Appeals through application for writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN.

art. 11.07 (West 2015).

       Accordingly, we grant the State’s motion and dismiss this appeal for want of

jurisdiction.

                                                Per Curiam

Do not publish.